I respectfully dissent.  I believe that this court should follow the decision of the appellate court in Hultberg v. Ohio Edison Co.
(1996), 116 Ohio App. 3d 130 .  The Hultberg court affirmed the grant of summary judgment to the employer in a case in which the plaintiff filed a complaint in the trial court after receiving a no probable cause letter from the OCRC in regard to charges of handicap, sex and/or age discrimination.  Id. at 133-34.  The Hultberg court stated that the abandonment of one process in favor of another process is not warranted.  Id. at 134.  The discouragement of "forum shopping" between the OCRC and the judicial system, and the *Page 439 
resulting judicial economy, warrant the application of the decision reached in Hultberg to the facts of this case. Accordingly, I dissent.